ON APPELLANT’S MOTION FOR REHEARING
DICE, Judge.
In his motion for rehearing appellant urges as error the action of the trial court in authorizing the clerk, by order entered at the conclusion of the evidence, to place a file mark on the indictment in the cause.
In the court’s order it is certified that the indictment was returned in open court as provided by law, received by the court, delivered to the clerk and ordered filed as provided by law and that the clerk’s failure to file the same was purely a clerical error.
In 1 Branch’s Ann. P.C. 2nd Ed. par. 535 at pages 512 and 513 the following language is found: “Papers are considered filed when they are delivered to the clerk with the intent and purpose that they shall be kept among and treated as papers in the case, and if the file mark be omitted it may be supplied later by order of the court after evidence heard.” * * * “The file mark may be placed on an indictment or information nunc pro tunc,” citing authorities.
We find no error in the court’s action in authorizing the clerk to place the file mark on the indictment in the cause and remain, convinced that the case was properly disposed of in our opinion on original submission.
The motion is overruled.
Opinion approved by the Court.